 


109 HR 3294 IH: To suspend temporarily the duty on pro-jet black 661 liquid feed.
U.S. House of Representatives
2005-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3294 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2005 
Mr. Castle introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on pro-jet black 661 liquid feed. 
 
 
1.Pro-Jet Black 661 Liquid Feed 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.01 Aryl substituted pyrazonyl [[[substituted phenyl azo]substituted naphthenyl] Azo phenyl]azo, sodium salt (PMN No. P03–78) (provided for in subheading 3204.14.30)FreeNo changeNo changeOn or before 12/31/2008. 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
